906 So. 2d 1191 (2005)
Christopher C. DEWEES, Appellant,
v.
STATE of Florida, Appellee.
No. 1D05-2239.
District Court of Appeal of Florida, First District.
July 15, 2005.
*1192 Christopher C. Dewees, pro se, appellant.
Charlie Crist, Attorney General, Tallahassee, for appellee.
PER CURIAM.
DISMISSED. See Turner v. State, 557 So. 2d 939 (Fla. 5th DCA 1990) (holding that defendant is not entitled to an additional five days to file the notice of appeal based on Florida Rule of Appellate Procedure 9.420 which extends the time to take action following service of an order).
ERVIN, BARFIELD and VAN NORTWICK, JJ., concur.